

115 HR 154 IH: Honoring Our WWII Merchant Mariners Act of 2017
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 154IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Al Green of Texas introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to establish the
			 Merchant Mariner Equity Compensation Fund to provide benefits to certain
			 individuals who served in the United States merchant marine (including the
			 Army Transport Service and the Naval Transport Service) during World War
			 II.
	
 1.Short TitleThis Act may be cited as the Honoring Our WWII Merchant Mariners Act of 2017. 2.Payments to individuals who served during World War II in the United States Merchant Marine (a)Establishment of Compensation FundSubchapter II of chapter 5 of title 38, United States Code, is amended by adding at the end the following new section:
				
					533.Merchant Mariner Equity Compensation Fund
						(a)Compensation Fund
 (1)There is in the general fund of the Treasury a fund to be known as the Merchant Mariner Equity Compensation Fund (in this section referred to as the compensation fund). (2)Subject to the availability of appropriations for such purpose, amounts in the compensation fund shall be available to the Secretary without fiscal year limitation to make payments to eligible individuals in accordance with this section.
							(b)Eligible Individuals
 (1)An eligible individual is an individual who— (A)during the one-year period beginning on the date of the enactment of this section, submits to the Secretary an application containing such information and assurances as the Secretary may require;
 (B)has not received benefits under the Servicemen's Readjustment Act of 1944 (Public Law 78–346); and (C)has engaged in qualified service.
 (2)For purposes of paragraph (1), a person has engaged in qualified service if, between December 7, 1941, and December 31, 1946, the person—
 (A)was a member of the United States merchant marine (including the Army Transport Service and the Naval Transport Service) serving as a crewmember of a vessel that was—
 (i)operated by the War Shipping Administration or the Office of Defense Transportation (or an agent of the Administration or Office);
 (ii)operated in waters other than inland waters, the Great Lakes, and other lakes, bays, and harbors of the United States;
 (iii)under contract or charter to, or property of, the Government of the United States; and (iv)serving the Armed Forces; and
 (B)while so serving, was licensed or otherwise documented for service as a crewmember of such a vessel by an officer or employee of the United States authorized to license or document the person for such service.
 (3)In determining the information and assurances required in the application pursuant to paragraph (1)(A), the Secretary shall accept a DD–214 form as proof of qualified service.
 (c)Amount of PaymentThe Secretary shall make one payment out of the compensation fund in the amount of $25,000 to an eligible individual. The Secretary shall make such a payment to eligible individuals in the order in which the Secretary receives the applications of the eligible individuals.
 (d)Authorization of AppropriationsThere is authorized to be appropriated for fiscal year 2017 $125,000,000 for the compensation fund. Such amount shall remain available until expended.
 (e)ReportsThe Secretary shall include, in documents submitted to Congress by the Secretary in support of the President's budget for each fiscal year, detailed information on the operation of the compensation fund, including the number of applicants, the number of eligible individuals receiving benefits, the amounts paid out of the compensation fund, the administration of the compensation fund, and an estimate of the amounts necessary to fully fund the compensation fund for that fiscal year and each of the three subsequent fiscal years.
 (f)RegulationsThe Secretary shall prescribe regulations to carry out this section.. (b)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary shall prescribe the regulations required under section 532(f) of title 38, United States Code, as added by subsection (a).
 (c)Clerical AmendmentThe table of sections at the beginning of such chapter is amended by inserting after the item related to section 532 the following new item:
				
					533. Merchant Mariner Equity Compensation Fund.. 
			